Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 March 2022 has been entered.
 Applicant’s amendment of 9 March 2022, in which claim 1 has been amended, and claims 4-5, 11 have been cancelled, is acknowledged.
Claims 1, 8-10, 12-15 are pending in the instant application.
Claims 1, 8-10, 12-15 are examined herein.
Response to arguments of 9 March 2022
In view of Applicant’s amendment of 9 March 2022, all the rejections to claims 4, 5, 11 are herein withdrawn. Claims 4-5, 11 have been cancelled.
On 9 March 2022, Applicant has amended independent claim 1 by adding the limitation that the influenza virus is resistant to standard antiviral treatment, and that MEK inhibitor CI-1040 is administered at least 48 hours after the mammalian subject has been symptomatic for the viral infection.
Applicant’s arguments (Remarks of 9 March 2022, pages 4-5) against the rejection of claims 1, 4-5, 8-15 under 35 U.S.C. 103 over Pleschka and Droebner, in view of Renaud, have been considered.
Applicant (page 4, last two paragraphs, page 5, first paragraph) points to experimental data in this application: Fig. 1C [0036] shows that Cl-1040 can inhibit a Tamiflu® (oseltamivir)-resistant IAV strain; Fig. 3B [0039] shows the efficacy of CI-1040 in the treatment of C57BL/6 mice infected with influenza virus HlNlpdm09 and proves the prolonged treatment window in comparison to oseltamivir (Tamiflu®). 
In response, the examiner acknowledges the data in Figure 1C, showing that CI-1040 can inhibit oseltamivir resistant H1N1 H275Y mutant strain, which is relevant to the amended claims of 9 March 2022.
With respect to the data in Figure 3B, CI-1040 was known to be highly potent against H1N1pdm09 in cell culture (A549 cells) (Pleschka Figure 11, [0219]-[0221]), and CI-1040 was known to possess anti-influenza virus activity in vivo: CI-1040 is potent in reducing virus titer in the lung of H1N1pdm09 infected mice (Pleschka Figure 8, [0212]). A comparison between antiviral efficacy CI-1040 and oseltamivir is not relevant to the instant claims.
Applicant argues (page 4, last paragraph) that the Specification [0042] provides evidence that Cl-1040 is surprisingly effective against a broad range of IV strains, including highly pathogenic avian IV, as well as against a Tamiflu®-resistant IV strain. Using a mouse model, the inventors demonstrate that Cl-1040 can reduce IV lung titers in vivo. 
In response, while the examiner again acknowledges the data in Figure 1C, showing that CI-1040 can inhibit oseltamivir resistant H1N1 H275Y mutant strain, there is no other data in the Specification related to CI-1040 inhibiting any other virus strains resistant to antiviral treatment, besides oseltamivir resistant H1N1 H275Y mutant strain. 
With respect to argument related to the efficacy seen in a mouse model, CI-1040 was already known to reduce H1N1 virus titer in the lung of infected mice (Pleschka Figure 8).
Applicant argues (page 5, first paragraph) that the treatment window for CI-1040 expands to at least 48 hours post infection when Tamiflu® has no effect. In response, while the cited prior art does not specifically teach that the patient has been symptomatic for the viral infection for at least 48 hours, determining the time of treatment start after infection/after detecting symptoms in a patient, in a known method of treatment of a viral infection with a known drug, is within the skill of the artisan. Further, the arguments related to the claimed 48 hours window treatment with CI-1040 have been addressed extensively in the final rejection (pages 6-7) mailed on 9 September 2021.
 	Applicant cites [0047] Specification 
    PNG
    media_image1.png
    309
    653
    media_image1.png
    Greyscale

In response, the rejection is made over the combined teachings of Pleschka and Droebner. Pleschka teaches (page 4, right column, first structure) that MEK inhibitor CI-1040 is a potent MEK inhibitor and antiviral: CI-1040 is highly potent against H5N1 influenza virus (Figure 6, [0206]), potent against pan H1N1 (RB1) and FPV [0206], highly potent against H1N1pdm09 in cell culture (Figure 11, [0219]-[0221]).
Droebner teaches (page 202, right column) that MEK inhibitors are promising as a new class of antivirals against influenza virus that are also effective against oseltamivir-resistant strains. Droebner teaches that activation of the Raf/MEK/ERK signaling pathway is a prerequisite for efficient influenza virus replication and that inhibition of this intracellular pathway leads to reduced influenza virus production (page 201, left column, under Discussion).
Droebner specifically teaches (Table 1) that MEK inhibitor U0126 is an effective antiviral in vitro against different influenza A viruses, namely H1N1, H7N7 and H5N1, and is effective as antiviral against all tested influenza A virus strains, including oseltamivir resistant variant H5N1 GSB (Table 1).
Based on the combined teachings of Pleschka and Droebner, the person of ordinary skill in the art would have been motivated to test MEK inhibitor CI-1040 against an oseltamivir-resistant influenza virus strain, because Pleschka and Droebner teach that MEK inhibitor CI-1040 has strong antiviral activity against influenza virus, Droebner teaches that MEK inhibitors have antiviral activity against influenza virus and are also effective against oseltamivir-resistant strains, and Droebner specifically teaches that MEK inhibitor U0126 is effective as antiviral against all tested influenza virus strains, including oseltamivir resistant variant H5N1 GSB. Thus, a person of ordinary skill in the art would have tested MEK inhibitor CI-1040 against an oseltamivir-resistant influenza virus strain, with the expectation that CI-1040 will also have antiviral activity against said oseltamivir-resistant influenza virus strain. 
Applicant argues (page 5, second paragraph) distinct advantages of the treatment window in combination with the use of the method against the virus that is resistant to standard antiviral treatment; such a combination of treatment window and virus resistance is not obvious in view of Pleschka et al., since Pleschka et al. does not provide any hint to such a combination. In response, Applicant has not shown that the antiviral activity of CI-1040 against oseltamivir resistant virus strains is unexpected. Determining the time of treatment start after infection/after detecting symptoms in a patient, in a method of treatment of a viral infection with a known drug, is within the skill of the artisan.
A modified rejection to the claims under 35 U.S.C. 103 over Pleschka and Droebner in view of Renaud is made below, based on Applicant’s amendment of 9 March 2022.

A modified rejection to the claims on the ground of nonstatutory double patenting over claims of U.S. Patent No. 9,566,281 is made below, based on Applicant’s amendment of 9 March 2022.

Claim Rejections- 35 USC 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8-10, 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 15 recite the term “standard antiviral treatment”. The Specification defines ([0062]) standard antiviral treatment as “a treatment with a drug that has been approved for use as an antiviral and which is effective in inhibiting the development of the viral pathogen at any step of its life cycle.” Since new drugs/antiviral drugs are being approved all the time, what constitutes today “standard antiviral treatment”, according to Applicant’s definition, is different from what will constitute later in time, in one or two years. At least for this reason, the term “standard antiviral treatment” in claims 1, 15 is a relative term which renders the claims indefinite. 
Appropriate clarification is required.

Claim Rejections- 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 8-10, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pleschka et al. (US 2015/0224103, published 13 August 2015, cited in PTO-892 of 3 February 2020) and Droebner et al. (Antiviral Research 2011, 92, 195-203, cited in PTO-892 of 3 February 2020) in view of Renaud et al. (Emerging Infectious Disease 2011, 17 (4), 653-660, cited in PTO-892 of 3 February 2020).
 Pleschka teaches (page 4, right column, first structure) that MEK inhibitor CI-1040 (alternative name PD184352 [0012])

    PNG
    media_image2.png
    271
    287
    media_image2.png
    Greyscale
has in vitro and in vivo antiviral activity.
Pleschka teaches (Figure 6, [0206]) that MEK inhibitor CI-1040 is highly potent against H5N1 influenza virus. Pleschka teaches [0206] that CI-1040 is also potent against pan H1N1 (RB1) and FPV.
Pleschka teaches (Figure 11, [0219]-[0221]) that CI-1040 is highly potent against H1N1pdm09 in cell culture (A549 cells).
Pleschka teaches that CI-1040 possesses anti-influenza virus activity in vivo: CI-1040 is potent in reducing virus titer in the lung of H1N1pdm09 infected mice (Figure 8, [0212]).
Pleschka teaches a method of treating a viral disease caused by influenza A or B virus, for example H1N1, H5N1, H7N7, H7N9 [0080]-[0082], comprising administering to a patient in need thereof a MEK inhibitor such as CI-1040.
Pleschka teaches the method, where the patient to be treated is a human patient (0100], as in instant claim 14.
Pleschka does not teach that the treatment is started at least 48 hours post onset of disease, as in instant claim 1.
Pleschka does not teach a method of treating a viral infection caused by influenza B virus such as Yamagata or Victoria, by administering to the subject CI-1040, as in instant claim 10. 
Pleschka does not teach the method, where the influenza virus is resistant to oseltamivir, as in the instant claims, or where the virus is H1N1 virus H275Y mutant, as in instant claim 13.

Droebner (Antiviral Research 2011, 92, 195-203) teaches (page 202, right column) that MEK inhibitors are promising as a new class of antivirals against influenza virus that are also effective against oseltamivir-resistant strains. 
Droebner teaches that activation of the Raf/MEK/ERK signaling pathway is a prerequisite for efficient influenza virus replication and that inhibition of this intracellular pathway leads to reduced influenza virus production (page 201, left column, under Discussion).
Droebner teaches that MEK inhibitor CI-1040, also called PD184352 (page 196, right column, second structure) has strong antiviral activity against H5N1 influenza virus in an in vitro assay (Figure 5B).
Droebner teaches (Table 1) that MEK inhibitor U0126 is an effective antiviral in vitro against different influenza A viruses, namely H1N1, H7N7 (as in instant claims 8, 9) and H5N1. Importantly, Droebner teaches (Table 1) that MEK inhibitor U0126 is effective as antiviral against all tested influenza A virus strains, including oseltamivir resistant variant H5N1 GSB.
Droebner further teaches that U0126 acts as an antiviral against influenza virus in vivo (Figure 2), leading to reduction of influenza A virus H1N1, H7N7, or H5N1 in the lung (pages 198-200, sections 3.3 and 3.4). 
Droebner does not teach a method of treating a subject having a viral infection caused by an influenza virus comprising administering to the subject CI-1040, where the virus is resistant to oseltamivir, as in the instant claims, or where the virus is H1N1 virus H275Y mutant, as in instant claim 13.
Droebner does not teach a method of treating a viral infection caused by influenza B virus such as Yamagata or Victoria, wherein the virus is resistant to antiviral treatment, by administering to the subject CI-1040, as in instant claim 10. 

Renaud et al. (Emerging Infectious Disease 2011, 17 (4), 653-660) teach that H275Y mutant pandemic H1N1 influenza A virus is a mutation observed in patients treated with oseltamivir (page 658, left column, lines 1-4).

It would have been obvious to a person of ordinary skill in the art to use the teachings of Pleschka and Droebner to arrive at the instantly claimed method. The person of ordinary skill in the art would have been motivated to test MEK inhibitor CI-1040 against an oseltamivir-resistant influenza virus strain, because Pleschka and Droebner teach that MEK inhibitor CI-1040 has strong antiviral activity against influenza virus, Droebner teaches that MEK inhibitors have antiviral activity against influenza virus and are also effective against oseltamivir-resistant strains, and Droebner specifically teaches that MEK inhibitor U0126 is effective as antiviral against all tested influenza virus strains, including oseltamivir resistant variant H5N1 GSB. Thus, a person of ordinary skill in the art would have tested MEK inhibitor CI-1040 against an oseltamivir-resistant influenza virus strain, with the expectation that CI-1040 will also have antiviral activity against said oseltamivir-resistant influenza virus strain. 
With respect to claim 13, the person of ordinary skill in the art would have tested CI-1040 against H1N1 virus H275Y mutant, because Pleschka teaches that MEK inhibitor CI-1040 has strong antiviral activity against different strains of H1N1 (pan H1N1 (RB1) and FPV, H1N1pdm09), Droebner teaches that MEK inhibitors have antiviral activity against influenza virus and are also effective against oseltamivir-resistant strains, and Renaud teaches that H275Y mutant H1N1 influenza A virus is a mutation observed in patients treated with oseltamivir. Thus, the person of ordinary would have tested CI-1040 against oseltamivir-resistant H1N1 virus H275Y mutant, with the expectation that CI-1040 has antiviral activity against said mutant.
The person of ordinary skill in the art would have evaluated the treatment window in the method by evaluating the time between the onset of the viral disease or the onset of disease symptoms, and the time when treatment starts, because such a determination of the treatment start in order to optimize efficacy of treatment, is a routine step in any method of treatment, well within the skill of the artisan.
With respect to claims 8, 10, it would have been obvious to practice the method by administering CI-1040 to a subject who has a viral infection caused by influenza B virus Yamagata or Victoria, because Pleschka teaches that MEK inhibitors such as CI-1040 have antiviral activity against influenza B virus, and CI-1040 was known to have consistently strong antiviral activity against several influenza virus strains. Thus, the person of ordinary skill in the art would have tested CI-1040 against specific strains of influenza B virus, such as Yamagata or Victoria, with the expectation that CI-1040 is effective as antiviral against said strains.
With respect to claim 15, the person of ordinary skill in the art would have administered CI-1040 MEK inhibitor subsequently to oseltamivir, to treat a viral infection caused by influenza virus which is resistant to oseltamivir treatment in a subject in need thereof, because resistance to oseltamivir appears as a result of oseltamivir treatment. 
As such, claims 1, 8-10, 12-15 are rejected as prima facie obvious.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8-10, 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,566,281 (cited in PTO-892 of 3 February 2020), in view of Droebner (Antiviral Research 2011, 92, 195-203 cited in PTO-892 of 3 February 2020). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 of U.S. Patent No. 9,566,281 render obvious the instant claims.
Claims 1-4 of U.S. Patent No. 9,566,281 are drawn to a method of treating a subject having a viral infection caused by an influenza virus comprising administering to the subject a MEK inhibitor such as CI-1040 and a neuraminidase inhibitor such as oseltamivir; claim 2 recites that the influenza virus is influenza A virus or influenza B virus; claim 4 specifically recites oseltamivir; claim 3 is drawn to the method of claim 1, where the MEK inhibitor is administered subsequently to the neuraminidase inhibitor.
Droebner (Antiviral Research 2011, 92, 195-203) teaches (page 202, right column) that MEK inhibitors are promising as a new class of antivirals against influenza virus that are also effective against oseltamivir-resistant strains. 
In would have been obvious to use the teachings of claims 1-4 of U.S. Patent No. 9,566,281 and Droebner to arrive at the instant invention. The person of ordinary skill in the art would have been motivated to test MEK inhibitor CI-1040 against an oseltamivir-resistant influenza virus strain, because claims 1-4 of U.S. Patent No. 9,566,281 teach that MEK inhibitor CI-1040 has strong antiviral activity against influenza virus, and Droebner teaches that MEK inhibitors have antiviral activity against influenza virus and are also effective against oseltamivir-resistant strains. Thus, a person of ordinary skill in the art would have tested MEK inhibitor CI-1040 against an oseltamivir-resistant influenza virus strain, with the expectation that CI-1040 will also have antiviral activity against said oseltamivir-resistant influenza virus strain. 
The person of ordinary skill in the art would have evaluated the treatment window in the method by evaluating the time between the onset of the viral disease or the onset of disease symptoms, and the time when treatment starts, because such a determination of the treatment start in order to optimize efficacy of treatment, is a routine step in any method of treatment, well within the skill of the artisan.
As such, instant claims 1, 8-10, 12-15 are rejected as rendered obvious by claims 1-4 of U.S. Patent No. 9,566,281.

Conclusion
Claims 1, 8-10, 12-15 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627